Caton, C. J. The petition in this case was insufficient. The statute requires that the petition for the writ “ shall set forth and show ” that the judgment before the justice of the peace was not the result of negligence. This petition only sets forth that fact, but it does not show it. The petition should set forth the facts which show that the party was not guilty of negligence in not attending to and defending the cause before the justice. The mere statement of the conclusion that the judgment was not the result of his negligence, does not show that fact. That is a conclusion for the court to draw from the facts stated. Russel v. Pickering, 17 Ill. R. 31. The judgment of the Circuit Court must be reversed, and .the appeal dismissed, and the judgment of the justice stand in force. Judgment reversed.